Title: To James Madison from Joseph H. Nicholson, 15 March 1802
From: Nicholson, Joseph H.
To: Madison, James


Sir
March 15. 1802
It appears from a Letter which I have just received from the Secretary of the Treasury, that the sum of $35,319 8/100 has been advanced by the Government of the United States to the Marquis La Fayette, by several of our Foreign Ministers, then residing at the respective Courts of London, Paris and the Hague



By Mr. Thos. Pinckney
21,933 48/100


By Mr. King and Mr. Adams Junr.
7,876  3/100


By Mr. Monroe
   5,509 57/100



35,319  8/100


It likewise appears that no more than $24,424 have been appropriated by Law and I wish to know by what Authority a sum has been applied to this Object beyond that appropriated. This Information I presume can be furnished from your Office, and I will thank you for as early a Communication on the Subject, as may be convenient. I have the Honor to be Sir with very high Respect Yr. Ob. Servt.
Joseph H. Nicholson
 

   
   RC (DNA: RG 59, ML). Docketed by Brent.



   
   Gallatin wrote to Nicholson on 11 Mar. 1802 in response to Nicholson’s 6 Mar. request as chairman of the House committee of investigation for information and accounts on the advances to Lafayette (Nicholson to Gallatin, 6 Mar. 1802, and Gallatin to Nicholson, 11 Mar. 1802, Papers of Gallatin [microfilm ed.], reel 6).



   
   Someone, possibly JM, added an asterisk here and wrote in pencil in the lower margin, “*Advanced M de Lafayette in 1795 & 1796.”



   
   The act allowing Lafayette $24,424 for his active service as a major general in the Continental army had been approved on 27 Mar. 1794 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 1428). JM’s reply has not been found, but for Congress’s further attempts to compensate Lafayette and JM’s involvement therein, see Madison and Lafayette’s Louisiana Lands, 26 Oct. 1809 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:35–38).


